Case 4:19-cv-40089-TSH Document 1 Filed 07/08/19 Page 1 of 8

United States District Court

District of Massachusetts — Worcester Session

 

 

oe Page | 1
Paul C. Nordberg, Plaintiff (Pro-se) ) g
) Case No. / 7 YOO IF
sys )
)
The Massachusetts Teachers’ ) Jury Trial Requested on all
Retirement System ) issues of fact
)
COMPLAINT ae =
Sa “a7
23 € >
ee 2 Sh
The Parties to this complaint: ae 4
ae
A. The Plaintiff: cA 50

a

Paul C. Nordberg (“I”)

3 Overhill Drive

Auburn, MA 01501-2406
Tel: (508) 832-6443

Email: Pauldeblee@aol.com

B. The Defendant:
The Massachusetts Teachers’ Retirement System (“MTRS”)
Suite 210
500 Rutherford Avenue
Charlestown, MA 02109
Tel: (617) 679-6877

The MTRS is a public agency of the Commonwealth of
Massachusetts. It administers the pension plan for a large portion of
the public-school teachers in the Commonwealth.

Paul C. Nordberg -v- The Massachusetts Teacher's Retirement System
COMPAINT — United States District Court (D. - MA; Worcester Session)
Case 4:19-cv-40089-TSH Document 1 Filed 07/08/19 Page 2 of 8

Basis of Jurisdiction:

A. This litigation involves the interpretation of and the application of a
federal statute: The Age Discrimination in Employment Act of
1967 (29 U.S.C. §521-534). (“ADEA”)

Page | 2

B. This litigation also involves the interpretation of and the application of
a statute of the Commonwealth of Massachusetts, MGL Chapter
151B, which is an anti-discrimination law. Because Massachusetts
Courts apply federal case law construing federal antidiscrimination
statutes in interpreting Massachusetts anti-discrimination statutes
(See Svennson v. Putnam Investments, LLC; 558 F. Supp. 2d 136), it
is appropriate for this Court to employ its concurrent jurisdiction
authority to apply both state and federal law to the fact of this
litigation.

C. In the Spring of 2019, I provided the United States Equal Opportunity
Commission (“EEOC”) and the Massachusetts Commission Against
Discrimination (“MCAD”) copies of the same complaint, in which I
assert age-related discrimination in connection with my pension
rights and benefits with the Massachusetts Teachers’ Retirement
System.

D. The MCAD informed me that the EEOC and the MCAD have
arrangements and understandings under which one of them does the
investigation when a claim asserts violation of both state and federal
law. They informed me that the EEOC would be processing my
complaint.

E. ADEA dictates that a person who believes he/she has been the
discriminated against based on his/her age cannot file a law suit until
sixty (60) days after he/she has filed a complaint alleging age
discrimination with the United States’ Equal Employment
Opportunity Commission (“EEOC”). I filed identical complaints with
both the EEOC and the Massachusetts Commission Against
Discrimination (“MCAD”) in March of 2019, alleging age
discrimination on the part of the MTRS. On April 17, 2019 I received
a notice from EEOC that the EEOC was closing my case on the basis

Paul C. Nordberg -v- The Massachusetts Teacher’s Retirement System
COMPAINT — United States District Court (D. - MA; Worcester Session)
Case 4:19-cv-40089-TSH Document 1 Filed 07/08/19 Page 3 of 8

that the EEOC perceived no violations of law from the content of my
complaint.

F. More than sixty (60) days have passed since I filed my complaint with
the EEOC.

Venue: | am a long-time resident of Auburn, Massachusetts. The Worcester
Session of the United States District Court for the District of Massachusetts is
the proper venue for this litigation

Statement of Claim:

1. I was born on April 23, 1946; I am currently seventy-three (73) years old.

2. In this law suit I seek relief from the damages I currently suffer in the
nature of age discrimination related to my pension rights with the MTRS.

3. Both 29 U.S.C. § 521-634 and MGL Chapter 151B require that a person
claiming to be the victim of age discrimination be at least forty (40) years
old.

4. My specific claim is to the effect that the MTRS systematically
discriminates against any teacher who works beyond his or her 65%
birthday.

5. I have been a teacher, paying 11% of my gross salary to the MTRS, as my
pension contributions, for fifteen (15) years.

6. Belonging to and contributing to the MTRS is a condition of my
employment.

7. The MTRS’s system uses a methodology in calculating pension benefits
the clearly discriminates against any teacher who works beyond his/her
65th birthday. |

8. I call the Court’s attention to the three (3) attachments to this complaint: _

e Attachment A describes and explains how the MTRS Pension
Calculation Formula, treats retirees better for each year they work

beyond age fifty (SO) — but only up to age sixty (65);

Paul C. Nordberg -v- The Massachusetts Teacher’s Retirement System
COMPAINT — United States District Court (D. - MA; Worcester Session}

Page | 3
Case 4:19-cv-40089-TSH Document1 Filed 07/08/19 Page 4 of 8

e Attachment B describes and explains why and how a teacher who
retires at age 74, and who lives an actuarially average life span, is
ultimately paid less than % (less than 50%) of the total pension
payments received by another teacher — whose years of Page | 4
employment, salary levels, and contributions to the MTRS were
identical to the person who retired at age seventy-four (74), but
who retired at age sixty-five (65).

e Attachment C describes:

(i) my personal circumstances (years of contribution to
MTRS, salary, etc.) and estimates my pension benefits
if I were to retire on April 23, 2019 - my 74" birthday.
It then conservatively estimates the reserve needed to
support my pension, and the portion of that reserve
that would be made up of the contributions I have
made to the MTRS

(ii) | the Attachment then estimates the reserve needed to
support the pension of a hypothetical male teacher
whose MTRS experience (years worked, salary earned,
contributions into the MTRS) were identical to mine,
but who retires on his sixty-fifth (65) Birthday.

9. As detailed in the Attachments, the MTRS would need to establish a
reserve for my pension which would be less than % (less than 50%) of the
reserve needed to support the hypothetical teacher, with identical
earnings, contributions to the MRTS, and years of service as me, who
retired at age sixty-five (65).

10. Attachment C also estimates and explains why the cost to the
taxpayers of my pension would be only 35% of what the taxpayers would
need to provide to support the pension of a male teacher whose
employment was identical to mine, but who retired at age sixty (65).

11. The purview of 29 U.S.C. Section 630 specifically includes:

Paul C. Nordberg -v- The Massachusetts Teacher’s Retirement System
COMPAINT — United States District Court (D. - MA; Worcester Session)
Case 4:19-cv-40089-TSH Document1 Filed 07/08/19 Page 5 of 8

e state(s) and/or any agency and/or instrumentality of any state,

e political subdivisions of any state and

e interstate agencies .

12. The Commonwealth of Massachusetts at MGL Chapter 151 §1 (5) page| 5
has waived any potential defense of sovereign immunity in connection
with discrimination litigation against it or any of its political
subdivisions, agencies, etc.

13. As the United States Supreme Court decided in the case of
KENTUCKY RETIREMENT SYSTEMS, ET AL -v- Equal Employment
Opportunity Commission; 128 S.Ct 2361 (2008):

e When an employer “...discriminate[s] against any individual with
respect to his compensation, terms, conditions, or privileges of
employment because of such individual’s age (emphasis in the
Supreme Court’s decision) ...” it violates 29 U.S.C. §623 (a) (i).

e “..a plaintiff, to state a disparate-treatment claim under the ADEA,
must adduce sufficient evidence to show that the differential
treatment was ‘actually motivated by age’.” On the record here

there can be no question that this test is met in my Complaint.

14. The Age Discrimination Act in Employment of 1967 (29 U.S.C.

§62 1-634) provides at §623 (f}(2)(B) that a pension plan, to comply with
the law, must incur a cost at least equal, for an older employee, than
would be the case for another employee whose circumstances were
identical except for age. As shown on Attachments, A, B, and C, to this

' complaint the MTRS pension calculation formula discriminates against a
would-be retiree age seventy-four (74) to the degree that the costs to the
taxpayer of the pension of a seventy-four (74) year-old retiree’s pension
would be only 35% % of the costs of the pension of another retiring male
teacher — who circumstances (years of coverage by the MTRS; salary

earned; contributions into the MTRS) are identical to the seventy-four

Paul C. Nordberg -v- The Massachusetts Teacher’s Retirement System
COMPAINT — United States District Court (D. - MA; Worcester Session)
Case 4:19-cv-40089-TSH Document 1 Filed 07/08/19 Page 6 of 8

(74) year old’s, except that the second teacher is retiring at age sixty-five
(65).
15. 29 U.S.C. §623 (10) A (iv) explains what an accrued pension benefit
is: Page | 6
(iii) Accrued Benefit - for purpose of this
subparagraph, the accrued benefit may, under
the terms of the plan, be expressed as an
annuity payable at normal retirement age, the
balance of a hypothetical account, or the current
value of the accumulated percentage of the

employee’s final average compensation.

Given that we are not analyzing whether I find myself discriminated
against when I retire a “normal retirement age” (which I did not do) we
must look to the 274 and 34 options. These each verbalize the concept of
a reserve needed to support the retiree’s pension. Such reserves are, as
a universal norm, calculated based on well-documented and accepted
mortality tables to estimate that average remaining life span during

which the retiree will be paid the pension.

16. Massachusetts General Law Chapter 151B §9 provides the right to
either party (the complainant or the respondent) in connection with a
discrimination complaint to file a lawsuit in connection with the dispute.
It also provides that either party in such a lawsuit has a right to a trial
by jury on all issues of fact, regardless of whether equitable relief is

sought by a party to such action.
RELIEF SOUGHT

Wherefor I respectfully request that this Court grant me the relief requested

below:

Paul C. Nordberg -v- The Massachusetts Teacher’s Retirement System
COMPAINT — United States District Court (D. - MA; Worcester Session)
Case 4:19-cv-40089-TSH Document 1 Filed 07/08/19 Page 7 of 8

1. That this Court enter a Final Judgment stating that the current pension
benefit calculation mechanism used by the MTRS violates both 29 U.S.C.
§521-534 and Massachusetts General Law Chapter 151B. _

2. That this Court enter its order to the effect that, at the time of my Page | 7
retirement, my pension benefit be calculated to be the amount of
monthly or annual payment(s) that would require (to fully fund/reserve
against such pension) the establishment of an actuarially sound reserve
identical to the reserve needed to fully fund with an actuarially-sound
reserve a pension given to a person on the same date as my pension is
awarded, such person’s relevant circumstances as to the qualification for
and amount of his pension being identical to mine - except that such
person is retiring on his 65% birthday.

3. Quantum meruit: If 1 prevail in this lawsuit and this Court ultimately
shares my view that there is/are no obvious, rational reason(s) why my
complaints were so quickly and summarily dismissed by EEOC and
MCAD, I request that I be awarded a payment based on the concept of
quantum meruit.

While, as a non-lawyer, I can only proceed for myself in this pro-
se action, if I prevail in it, it will almost surely result in a requirement
that the MTRS alter its pension benefit formula in a manner that ends
financial discrimination against teachers who belong to the MTRS and
who work beyond their 65 birthday(s). Although I do not know
precisely how many such over-age-65 teachers are still working in the
MTRSA system, there seems little doubt that the gross amount of
increased pension benefits to the group of over-age-65 teachers would be
in the millions of dollars. If 1 prevail in this lawsuit, and ultimately live
something approximating my actuarially expected lifetime, I will receive
more than $175,000 in pension payments above what I would receive if
that current MTRS pension benefit calculation formula is declared to be
legal.

Paul C. Nordberg -v- The Massachusetts Teacher’s Retirement System
COMPAINT — United States District Court (D. - MA; Worcester Session)
Case 4:19-cv-40089-TSH Document 1 Filed 07/08/19 Page 8 of 8

- The EEOC and MCAD have declined to proceed on this matter. If]
prevail, I suggest to this court that I shall, in essence, have done the
work of the EEOC and the MCAD, for the benefit of all teachers who
both: (1) belong to and contribute to the MTRS, and (2) have worked Page | 8
beyond their 65" birthday(s).
I suggest a quantum meruit award of $300,000.00
4, That this Court grant any other relief that this Court determines to be

fair and equitable in the circumstances present in this lawsuit.

/ ) Respectfully submitted,

By. (
Paul C. Nordberg, Plaintiff Pro-se
3 Overhill Drive
Auburn, MA 01501-2406
Tel: (508) 832-6443

Email: Pauldeblee@aol.com

Date: Sunday, July 7, 2019

Paul C. Nordberg -v- The Massachusetts Teacher’s Retirement System
COMPAINT — United States District Court (D. - MA; Worcester Session)
